Citation Nr: 0109946	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to March 
1968.  He died in August 1999 and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which denied service 
connection for the cause of the veteran's death.  The 
appellant initially requested a personal hearing at the RO, 
but withdrew her request by a statement dated in August 
2000.  


REMAND

The file shows that there is a further VA duty to assist the 
appellant in developing the facts pertinent to her claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312 (2000).

The veteran served on active duty from January 1967 to March 
1968.  A review of his service medical records reveals that 
a February 1968 medical board report shows a diagnosis of 
anxiety reaction, chronic, severe.  The veteran was 
recommended for separation from military service due to his 
psychiatric condition.  The February 1968 discharge 
examination showed no abnormalities of the heart or vascular 
systems.  

The veteran's death certificate indicates that he died on 
August [redacted], 1999.  The immediate cause of death was listed as 
myocardial infarction.  No underlying causes of death were 
listed.  PTSD was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  An autopsy was not performed.  At the time 
of his death, his only service-connected disability was 
chronic anxiety and depressive psychoneurosis, rated 50 
percent disabling.  

In a November 1999 statement, the appellant maintained that 
the veteran often woke up startled, nervous, and sweating 
after dreams about Vietnam.  She claimed that his experience 
in Vietnam aggravated his pre-existing psychiatric 
condition.  

In a March 2000 statement, Louis Jan, M.D. indicated that he 
treated the veteran in July 1999 for lumbar strain and 
gastroenteritis.  Dr. Jan related that the veteran had a 
history of PTSD which may have contributed, although not 
directly, to his fatal myocardial infarction.  The doctor 
noted that the veteran received treatment from the VA for 
PTSD.  

In her April 2000 substantive appeal, the appellant claimed 
that the veteran's heart disease and gastroenteritis were 
caused by stress.  She argued that since the symptomatology 
of PTSD was similar to that of the veteran's service-
connected chronic anxiety and depressive psychoneurosis, 
service connection for the cause of his death was warranted.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA).  
Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) which held that VA 
cannot assist in the development of a claim that is not well 
grounded. This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  
Given the nature of this case, the Board believes that a 
medical opinion would assist in clarifying the issue of 
whether the veteran's death was casually related to his 
military service or his service connected disability.  

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, as the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


Accordingly, this issue is remanded for the following:  
1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA) who treated the veteran 
for his service-connected psychiatric 
condition as well as for non-service-
connected PTSD.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  Following the foregoing, the RO 
should forward the veteran's claims 
folder to an appropriate VA physician 
for an opinion as to the etiology of his 
fatal myocardial infarction.  The 
physician should provide an opinion as 
to whether it is at least as likely as 
not that the disabilities which caused 
or contributed to the veteran's death 
were related to his military service, 
any incident therein, or to any service-
connected disability, including chronic 
anxiety and depressive psychoneurosis.  
A complete rationale for all opinions 
expressed by the examiner should be 
provided.  

3.  Also, the RO must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  After performing the above 
development, the RO should adjudicate, 
on the merits, the claims for service 
connection for the cause of the 
veteran's death.  If the claims are 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).  


